Title: To Benjamin Franklin from Jonathan Akin, 10 November 1778
From: Akin, Jonathan
To: Franklin, Benjamin


Honoured Sir
Granville November the 10 day the 1778
I make Bold to Rite these Lines to Let you know my Condition about Eighteen months ago I was taken in a Ship from Bedford in Dartmouth Bound to Bourdaux By an English frigit and Carred into porchmouth where I was put in prison I Staid there Six weeks and then I made my Escape to London where I found a gentelman that had Lived at Nantucket and there I Staid till about Six weeks ago and we Disagreed and I was obliged to Ship myself or Be prest to go on board of a man of war and I Shiped my Self mate of a marchnt Ship to go to the Braziels and on the Tewetieth of october We was taken By a french Ship the Capt and all the peopel taken out of the Vessell and Carred in to Brest & Staid onbord of the Vessell and She Came into this port whare I am at preasent I told the gentelmen of this place how that I Belonged to amaricar and I was obliiged to Be in the English Servis and Now thank god I am Clear of it and I Beg the Liberty of going home I have Nothing to Show that I Belong to amaricar when we was taken By the English all my papers was taken from me But I Dare Say you know Benjamin Akin one of the Congress for Boston I am Nephew to him Elihu Akin Living in Dartmouth is my Father— I Beg the favour of you to Let them know here that I Belong to Amaricar So that I may git home the gentelmen of this place advised me to Rite to you I Beg that you would assist me for I am in a bad Condition
From your humble Servant
Jonathan Akin
 
Addressed: For / the Honoured Dr / Franklin / Att Parris
Notation by John Adams: Jona. Akin, Prisoner
